Citation Nr: 0707825	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  99-15 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which denied service connection for a 
back disorder.  

The veteran testified at a December 2000 Board hearing; the 
hearing transcript has been associated with the claims file.  

In February 2001 decision, the Board determined that new and 
material evidence had been submitted to reopen the veteran's 
previously denied claim for service connection.  The Board 
then denied the claim for service connection on the merits.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  An October 2001 
Order, the CAVC vacated and remanded the Board's 2001 
decision. 

In July 2002, the Board undertook development of this case.  
The Board then remanded the case to the RO in November 2003 
for further development in compliance with the October 2001 
CAVC Order.  Development has been completed and the case is 
once again before the Board for review.


FINDINGS OF FACT

1.  The evidence is not clear and unmistakable that a low 
back disability both pre-existed service and was not 
aggravated therein such that the presumption of soundness on 
entrance is not rebutted.

2.  A low back disorder characterized as lumbar spondylosis 
with canal stenosis is etiologically related to the veteran's 
military service.  

CONCLUSION OF LAW

A low back disorder characterized as lumbar spondylosis with 
canal stenosis was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  
The Board notes that the VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The April 2004 letter was not received prior to the veteran's 
initial rating decision, and VA did not provide the veteran 
with VCAA notice of the type of specific evidence necessary 
to establish a disability rating or effective date.  In light 
of the Board's favorable decision, however, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a decision in the present appeal despite the inadequate 
notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  Thus, the Board finds that any such 
failure was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The RO shall address any notice 
defect regarding disability ratings and effective dates when 
effectuating the award.    

The veteran's service medical records, VA treatment records, 
VA examinations and opinions, Social Security Administration 
records, a hearing transcript, and various lay statements 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions,"  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2006).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability pre-
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2006); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  Thus, after 
determining whether there is clear and unmistakable evidence 
that the veteran's back disorder preexisted service, the 
Board will then determine whether there is clear and 
unmistakable evidence that the preexisting back disorder was 
not "made worse" or aggravated in service such that the 
presumption of soundness has been rebutted.

The veteran denied having any musculoskeletal problems on a 
January 1967 enlistment examination.  However, on his January 
1967 report of medical history, the veteran indicated that he 
had worn a brace or back support.  Service medical records 
show that the veteran was seen on multiple occasions in 
service for low back pain and muscle spasms related to a pre-
service automobile accident with resulting back pain.  The 
veteran reported having a four to five-year history of low 
back pain due to a pre-service back injury; he reported that 
he had worn a back brace.  Examinations revealed scoliosis 
with convexity to the left, painful range of motion, and 
muscle spasm on the right and left.  The veteran was assessed 
with paravertebral muscle spasm and muscle strain and was 
treated with medication.  (See Service Medical Records, March 
1967, June 1967, October 1967, December 1967, January 1968, 
May 1968, February 1969, March 1969, and April 1969.)  

During a February 1969 orthopedic evaluation the orthopedist 
noted that the veteran was in a construction battalion in his 
second tour in Vietnam.  Examination reflected limitation of 
motion.  X-rays were negative.  The veteran was assessed with 
low back strain syndrome.  An April 1969 orthopedic 
evaluation assessed the veteran with chronic left 
paravertebral spasm.  X-rays were negative.  The veteran 
underwent an additional orthopedic evaluation later in April 
1969.  Examination again showed mild thoracolumbar scoliosis 
with convexity to the left.  X-rays did not reflect any other 
abnormalities.  The veteran was assessed with mild 
thoracolumbar scoliosis and chronic low back strain. A June 
1970 separation examination did not indicate any chronic back 
disability. 

In an August 1970 VA examination, the veteran reported that 
his back had been injured in an automobile accident two and a 
half years prior to entering service, at which time he had 
been given a back brace.  He denied having been hospitalized 
at the time of the accident.  The veteran reported being seen 
multiple times for back pain while in service.  He denied 
having injured his back while in service.  At the time of the 
examination he denied having any back symptoms.  Examination 
did not reflect any abnormalities pertaining to the back.  X-
rays showed some narrowing of the intervertebral disc space 
at L5-S1.  

The presumption of soundness is applicable to this case as 
although the veteran reported in January 1967 that he had 
used a back brace prior to service, his physical examination 
at the time revealed no pertinent abnormalities.  The Board 
notes that in an April 1999 notice of disagreement and in a 
December 2002 Board hearing, the veteran reported that he was 
not injured in an automobile accident prior to entering 
service, but that he was injured during service when he was 
pinned by an I-beam.  He submitted lay statements from 
friends in support of his claim in May 1999 and May 2002.  
Although the veteran has reported that he was not injured 
prior to service, these statements are not supported by the 
medical evidence of record, and are inconsistent with 
statements he made to medical personnel during and shortly 
after service.  Service medical records show that the veteran 
reported on entrance examination in January 1967 that he had 
worn a back brace prior to service; he complained of back 
problems within two months of entering service; and he 
reported a four-year history of low back pain.  He continued 
to receive treatment for back problems, during which time he 
repeatedly stated that his back was injured in an automobile 
accident prior to entering service.  Further, on VA 
examination in August 1970, the veteran specifically reported 
that he had injured his back prior to service, and he denied 
having had any particular injury to his back in service.  
Notably, the veteran reported at that time that he carried 
the back brace with him into service, that he went to the 
dispensary several times in service receiving different 
advice each time, and that finally he ended up by wearing his 
back brace when his back was hurting and getting no formal 
treatment.  The Board finds it unlikely that this examiner 
would have erroneously reported this extensive history.  The 
Board finds further that it is within the veteran's 
competence to report that he was involved in a motor vehicle 
accident, injured his back, and wore a back brace prior to 
service.  Finally, the Board notes that the case was referred 
to a VA expert examiner who opined in a July 2006 opinion 
that it was as likely as not that the veteran had a chronic 
low back disorder at the time he entered service.  Based on 
the foregoing, the Board finds that the record on appeal 
contains clear and unmistakable evidence that the veteran's 
low back disorder pre-existed service.  See Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000).  However, to rebut the 
presumption of soundness, the Board must not only find that 
the claimed disorder pre-existed service, but that the 
disorder was not aggravated in service.  

VA treatment records show that the veteran has a current back 
disorder.  Treatment records reflect complaints of low back 
pain starting in January 1998 and May 1998.  During a 
November 1998 neurological evaluation, the veteran reported a 
30-year history of low back pain that had worsened over the 
past 2 to 3 years.  A November 1998 MRI and January 1999 
myelogram revealed mild facet degeneration at L3-L4; mild 
bulging of the disc, mild facet degeneration, and mild lumbar 
canal stenosis at L4-L5; facet degeneration at L5-S1; and 
bilateral sacroiliac osteophytes.  The veteran was assessed 
with lumbar canal stenosis in December 1998 and with lumbar 
spondylosis in February 1999.

An April 2004 VA examiner indicated that the veteran reported 
a history of back pain which started in service.  The 
examiner stated that the veteran had been diagnosed with 
spinal stenosis with degenerative disc disease.  The examiner 
stated that it was possible that the diagnosis of spinal 
stenosis may have started, or his initial back injury may 
have stated back in service and progressed to the current 
diagnosis of spinal stenosis, but it is unlikely that the 
initial injury caused the current progression of the disease.  
The Board finds that April 2004 VA opinion as to etiology was 
speculative.  VA regulation provides that service connection 
may not be based on a resort to speculation or even remote 
possibility. See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  Although the 
April 2004 examiner indicated that the veteran's back 
disability may be related to service, the opinion provides 
insufficient evidence of a nexus or relationship between a 
current low back disability and service.  

Accordingly, and as noted above, the Board requested an VA 
expert opinion in May 2006, to determine if the veteran's 
disability was incurred in or aggravated by service.  A July 
2006 expert opinion, from the Chief of Neurosurgery, shows 
that the VA specialist reviewed the claims file.  He noted 
that the record reflected a history of using a brace for back 
support prior to enlistment, and a history of low back pain 
as early as March 1967.  Examination showed left sided 
paravertebral muscle spasm.  The VA specialist rendered a 
diagnostic impression of chronic low back pain and lumbar 
spondylosis with canal stenosis.  He concluded that the 
veteran had a chronic disorder at the time he entered the 
military service, and that it was likely that the veteran's 
pre-service back disorder underwent a permanent illness 
increase in severity during his period of military service.  
He stated that this opinion was based on several entries in 
the medical records in which the veteran was seen and 
evaluated for low back pain while in service. 

In a January 2007 supplemental opinion, the VA specialist 
reiterated his July 2006 opinion, that the veteran had a 
permanent increase in back pain as a result of his military 
experience.  He based his opinion on medical records which 
showed that the veteran had a preexisting back problem, and 
that he searched for medical attention frequently after 
entering service.  The VA specialist further noted that it 
was his opinion that military life demanded physical work 
that may accentuate a preexistent painful back condition.  
According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that the VA expert opinion, which 
was based on a review of the claims file, to include service 
medical records, is probative. 

The evidence shows the veteran had a pre-existing back 
condition.  The veteran was repeatedly seen for back problems 
in service.  A May 2006 expert opinion reflects current 
diagnoses of chronic low back pain and lumbar spondylosis 
with canal stenosis, and the VA expert concluded in May 2006 
and January 2007 opinions, based on a review of the claims 
file and the veteran's in-service complaints and treatment, 
that it was likely that the veteran's pre-service back 
disorder was aggravated in service.  Therefore, based on the 
May 2006 and January 2007 opinions, the Board finds that the 
presumption of soundness on entrance is not rebutted and 
thus, the veteran must be presumed sound on entrance with 
application of the legal criteria set forth above.  The claim 
is accordingly, reviewed as one for service connection, 
rather than for service connection on the basis of 
aggravation, and a showing of current disability and a nexus 
between the current disability and the inservice low back 
symptomatology and diagnoses would be sufficient to establish 
service connection.  

A low back disorder is well documented in service.  There is 
also ample current evidence of lumbar spondylosis with canal 
stenosis.  The July 2006 and January 2007 VA opinions provide 
competent opinions linking the current low back disorder to 
the in-service complaints albeit on the basis of aggravation.  
In this regard, the Board acknowledges that the VA opinion is 
favorable to the veteran's claim on the basis of aggravation.  
However, as noted above, in order to rebut the presumption of 
soundness, there must be clear and unmistakable evidence that 
the disorder both preexisted service and was not aggravated 
therein pursuant to 38 U.S.C.A. § 1111 before the presumption 
of aggravation under 38 U.S.C.A. § 1153 attaches.  Since the 
Board is unable to conclude, based on the record, that the 
pre-existing back disorder was not aggravated in service, the 
presumption of soundness is not rebutted.  Nevertheless the 
VA expert opinion does provide a nexus between the 
symptomatology in service and the veteran's current back 
disorder.  This is the most probative competent evidence on 
the question of a link between a current low back disorder 
and the veteran's inservice complaints, treatment and 
diagnoses.  Thus, service connection for a low back disorder 
characterized as lumbar spondylosis with canal stenosis is 
warranted.  


C.  Conclusion

The veteran has been diagnosed with lumbar spondylosis with 
canal stenosis and low back pain, service medical records 
indicate that the veteran was seen for back problems in 
service, and a VA medical expert opinion shows that it was 
likely that the veteran's current back disorder is related to 
his military service.  Therefore, the Board concludes that 
the evidence supports a finding that service connection is in 
order in this case.  


ORDER

Service connection for a low back disorder characterized as 
lumbar spondylosis with canal stenosis is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


